Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 6-10 drawn to a system for controlling an actuator which actuates an axially displaceable pin valve of an apparatus for injection molding of plastic materials.

Group II, claim(s) 5 drawn to a method for controlling an actuator which actuates an axially displaceable pin valve of an apparatus for injection molding of plastic materials.

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the common technical feature in both of the groups is the actuator is a fluid jack having a cylinder and a plunger and wherein an electronic control unit of the actuator adjusts at least one among position, speed and acceleration of the pin valve of the injector, and a position sensor for detecting the position of the plunger of the actuator and operatively connected to said electronic control unit.  This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art.  Schunck et .
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reason(s) apply:
 (a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
During a telephone conversation with Tom Jurecko on 2/15/22 an election was made without traverse to prosecute the invention of Invention I, claims 1-4 and 6-10.  Claim 5 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Tom Jurecko on 2/22/22.
	Application is changed as follows:

Replace the claims with:

A system for controlling an actuator which actuates an axially displaceable pin valve of an apparatus for injection molding of plastic materials, wherein the actuator is a fluid jack having a cylinder and a plunger, said system comprising:
an electronic control unit of the actuator for adjusting at least one among position, speed and acceleration of the pin valve, and a position sensor for detecting the position of the plunger of the actuator and operatively connected to said electronic control unit,
wherein said position sensor is operatively associated to a moveable member actuated simultaneously with said actuator and includes a plunger of an auxiliary fluid jack inserted in a delivery and discharge circuit of the actuator and located at a remote position with respect to said actuator.

The system according to claim 1, wherein said plunger of said auxiliary fluid jack is part of a linear position transducer.

The system according to claim 1, wherein said position sensor is configured to detect and signal leakages in the delivery and discharge circuit of said actuator.

The system according to claim 1, wherein said position sensor also serves as an end-stroke of movement of said pin valve.

(Canceled)


An apparatus for injection molding of plastic materials including at least one injector provided with an axially displaceable pin valve, an actuator which actuates said pin valve and includes a fluid jack having a cylinder and a plunger, an electronic control unit of the actuator for adjusting one from among position, speed and acceleration of the pin valve of the at least one injector, the apparatus comprising:
a position sensor which indirectly detects a position of the plunger of the actuator and is operatively connected to said electronic unit, wherein said position sensor is located at a remote position with respect to the actuator, and
wherein said position sensor is operatively associated to a movable member actuated simultaneously with said actuator and includes a plunger of an auxiliary fluid jack inserted in a delivery and discharge circuit of the actuator.

(Canceled)


The apparatus according to claim 6, wherein said position sensor comprises a linear position transducer operatively associated to said plunger of the auxiliary fluid jack.

The apparatus according to claim 6, wherein said position sensor also serves  as an end-stroke of movement of said pin valve.

The apparatus according to claim 6, wherein said position sensor also serves as a detector for any leakages of a fluidic circuit of the actuator.

Allowable Subject Matter
Claims 1-4, 6 and 8-10 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Schunck et al (US 2004/0115295, already of record) and Gordon (US 5055026, already 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.